DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 9/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9396514 and 10346947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1 and 3-16 are allowed, the following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, the applicant incorporated the allowable subject matter in claim 2 into claim 1, please see office action dated 11/16/2020. Yoshioka 20110128367, Fischer 20110131376, Pritt 20120218409, Kanehiro 20030234877 and Anglin 20030032033 are the closest prior art. However, the combination cannot teach “collecting, by the one or more processors, the first OIDs; adding the first OIDs to a first header of the image, the first header of the image containing information about the image; storing the first header of the image as a first header object in the OSD, the first header object having a first header OID; storing, separately from the OSD, the first header OID in a reference file of a traditional file system or in a database, wherein the first header OID identifies the first header object; and ortho-rectifying, by the one or more processors, the WAMI image” as a whole perfectly. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter. 

Claim 3-16 depend on claim 1, are allowed base on same reason as claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Primary Examiner, Art Unit 2616